Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the United States Constitution, viz.: (1) Whether, in the circumstances of this case, the admission in evidence of a confession elicited prior to arraignment by an Assistant District Attorney from defendant-appellant and recorded by a stenographer constituted a denial of his rights under the Fourteenth Amendment to the United States Constitution, and (2) whether, in the circumstances of this case, the admission in evidence of police testimony as to statements elicited from defendant-appellant constituted a denial of his rights under the Fourteenth Amendment to the United States Constitution. The Court of Appeals held that no rights of defendant-appellant under the Fourteenth Amendment to the United States Constitution had been violated. [See 15 N Y 2d 970.]